NDFL 245C (Rev. !1/16) Amended Judgment in a Criminai Casc (NOTE: Identify Changes with Asterisks (*))
Sheet l

 

UNITED STATES DISTRICT CoUR'r
Northern District of Florida l

lUNITED STATES OF AMERICA AMENDED .]UDGMENT IN A CRIMINAL CA_S.E

V.
KORRE MAI_ION FULLER C&SC NUH'Ib€I'I 3ZE7CTIOl-Uoi/MCR
USM Number: 25768-01?

Date of Original Judgment: Septcmber 26, 2018 Randall Lockhal't (AFPD)

 

 

(Or Da{e of Last Amended Judgmenr) [)efendant’s Attorney
Reason for Amendment:

l:l Correction of Sentence on Remand (18 U.S.C. 3742(t)(1) and (2))
l:| Reduction of Sentence for Changed Circumstunces {ch. R. Crim.
P. 35(b))

|:l Correction of Sentcnce by Sentencing Court (ch. R. Crim. P. 35(a))

§ Correction of Senteace for Clerica§ Mistake (l-`ed. R. Crim. P. 36)
(Spelling of Defendant’s Namc Ccrrccted)

E____l Modification of Supervision Conditions (lS U. S. C §§ 3563(€) Or 3533{£'.))
f:] Modil`ication of imposed Tcrm of Imprisonment for Extraordinary and
Compeliing Reasons (t$ U S C §3582(¢;)(1))

l:| Modii':cation of Imposed Term of imprisonment for Retroactive Amendment(s)
to thc Sentencing Guideiines (iS U.S.C. § 3532{0)(2})

ij Direct Mo:ion to mistrial nom Pursuant w l:l 28 u.s.c. § 2255 or
[:i rs u.s.c_ § 3559(¢){7)

l:i lvlodit'lcation of Restitution Order (18 U.S.C. § 3664)

\-_/\_/\_/\./\-_/\-/\-./\_/\_/\_J\\_/\_/\\_/\_/\¢_/

THE DEFENDANT: _
® pleaded guilty to oount(s) One of the Indictment on October 30, 2017

 

[:E pleaded nolo contendere to count(s)

 

which .was accepted by the court
ij was found guilty on count(s)

 

after a plea of not guilty
The defendant is adjudicated guilty of these offenses: .
Titfe & Section Nature of Offense Offense Ended Count

18 U.S.C. §§ 922(g)(l) Possession of a Firearm by a Convicted Felon l August 29, 2017 One
and 924(a)(2)
The defendant is sentenced as provided in pages 2 through 7 of this judgment T he sentence is imposed pursuant to

the Sentencing Reform Act of l984.
l:l The defendant has been found not guilty on count(s)

 

l____l Count(s) . [:l is [:l are dismissed on the motion of the United States.

ft is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name,
residence, or mailing address until all fmcs, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances

September 24, 2018

 

 

Date of lmposition of Judgment

M. Casey Rodgers, United States District .]udge
uaw %§,w)
_ Narne and Title fudge

November 7 2018
Date

 

 

 

NDFL. 245€ (Rcv. l lllti) Amended Judgment in a Cri:ninal Case

 

Sheet 2 _ Impriscnment _ (NOTE: Identify Chang_cs with Asterisks (*))
Judgment 4 Page 2 of 7
DEFENDANT: KORRE MAHON FULLER*
CASE NUMBER: 3: l?crlGl-G()l /MCR
IMPRIS ONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
78 months imprisonment as to Count One, to be served concurrently with any sentence imposed in Okaloosa County
])KT #17-CF-2432. If the Okaloosa 'County case is nolle prossed, the defendant should receive credit for time served
from August 29, 2017 to September S, 2017. 7

g The court makes the following recommendations to the Bureau of Prisons:

The court recommends that the defendant be designated for confinement at FCI Marianna, or as near to
Niceville, Florida, as reasonably possible.

The court recommends that BOP makes proper accommodations for the defendant, Who has vertigo and is at
increased risk for falls,

The court identifies the defendant as a person in need of a focused, intensive substance abuse treatment
program, both during incarceration and on reent1y through a residential reentry center.

The court recommends tile defendant’s placement into the BOP’s Residential Drug Ai)use Program.
Additionally, while awaiting placement into RDAP, or, if deemed ineligible for RDAP due to the time of
sentence, or for any other reason, the court orders the defendant to complete Drug Education classes and fully
participate in the BOP’s nonresidential drug abuse treatment program. Further, the court recommends that the

defendant participate in any cognitive behavioral therapy programming available

iXi The defendant is remanded to the custody of the United States Marshal.

i:i The defendant shall surrender to the United States Marshal for this distriet:

i:iat

ij as notified by the United States Marshal.

i:i a.m. i:i p.m. on

 

|:i The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

i:i before 2 p.m. on

 

i:| as notified by the United States Marshal.

|:] as notified by the Probation or Pretriai Services Oftice.

RETURN

I have executed this judgment as foilows:

Defendant delivered on ` to

at

 

 

 

, with a certified copy of this judgment

 

 

UNl'l`{iD STATES MARSHAL

By

 

DEPUTY UNITED STA'i`ES l\'lARSl~lAL

NDFL 245C (Rev. illlé) A.mended Judgmcnt in a Criminal Casc .
Sheet 3 _ Supervised Release (NOTE: identify Changcs With Asterisks (*)}

Judgment_l’agc 3 of 7 '

DEFENDANT: KORRE MAHON FULLER*
CASE NUMBER: 3:l7c1'10l-001/MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of : 3 years as to Count One.

MANDATORY CON'DITIONS

......\

You must not commit another federal, state or local crime.
You must not unlawfully possess a controlled substance
3. You must refrain from any unlawful use of a controlled substancel You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereaftcr, as determined by the court.
|:] The above drug testing condition is suspended, based on the court's determination that you

pose a low risk of future substance abuse. (check Japplicable)

.N

4. You must cooperate in the collection of DNA as directed by the probation officer. (check yapp!r'cable)

5. |:\ You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § l6901, et seq.) as
directed by the probation offlcer, the Bureau of'Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check Jappricable)

6. l:\ You must participate in an approved program for domestic violence. (check yappi'icab!e)

You must comply with the standard conditions that have been adopted by this conn as weil as with any other conditions on the attached
page. `

 

NDFId 245€ (Rcv. 1 l/16) Amcnded .ludgment in a Criminal Case

 

 

Sheet 3A - Supervised Relesse (NOTE: ldentify Changes with Asterisks (*))
' Judgmcnt_l’age 4 of 7
DEFENDANT: KORRE MAHON FULLER* ' ` ` `
CASE NUMBER: 3:l7cr101-00l/MCR

STANDARD CONDITIONS OF SUPERVISI()N

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition

l.

ll.

l?..

13.

You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame. .

After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed '

You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission li'om
the court or the probation officer.

You must answer truthfully the questions asked by your probation officer.

You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. if notifying
the probation officer in advance is not possible due to unanticipated circumstances you must notify the probation'officer within 72
hours of becoming aware of a change or expected change.

You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to _

take any items prohibited by the conditions of your supervision that he or she observes in plain view.

You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least lO days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected changel

' You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been

convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer. . `

if you are arrested or questioned by a law enforcement ofticer, you must notify the probation officer within 72 hours.

You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers). `

You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

lf the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction The probation officer may contact the
person and confirm that you have notified the person about the risk.

You must follow the instructions of the probation officer related to the conditions of supervision

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions For further information regarding these conditions, see Overv:'ew ofProbation and Supervised
Release Condiliom, available at: www.uscourts.gov.

Defendant's Signature Date

 

 

 

NDFL 245€ (Rev. 11/16) Amended Judginent in a Criminai Case

Sheet 39 j Supervised Release , (NOTE: identify Changes with Asterisks {*))

 

Judgrnent_i‘age 5 of 7

DEFENDANT: KORRE MAHON FULLER*
CASE NUMBER: 3:1'7crl()l-O{)l/l\/ICR

l.

SPECIAL CONDITIONS OF SUPERVISION

You will be evaluated for substance abuse and mental health and referred to treatment as determined
necessary through an evaluation process. rl`reatinent should include participation in a Cognitive Behavior
Therapy program. You Wili be tested for the presence of illegal controlled substances or alcohol at any time
during the term of supervision ` l

You will submit your person, property, residence, or vehicle to a search conducted by a United States
probation officer. Failure to submit to a search may be grounds for revocation of release You must warn
any other occupants that the premises may be subject to searches pursuant to this condition An officer may
conduct a search pursuant to this condition only when reasonable suspicion exists that the defendant has
violated a condition of his supervision and that the areas to be searched contain evidence of this violation
Any search must be conducted at a reasonable time and in_a reasonable manner.

 

NDI"L 245C (Rcv. liflé) Amcnded Judgrnenf in a Crlminal Case

 

Sheet 5 ~ Criminal lvlonetary Pcnalties (NOTE: Idcntify Changes with Asterisks (*))
Judgmcnt - Pagc ` 6 of 7
DEFENDANT: . KORRE MAHON FULLER*
CASE NUMBER: 3:l7ci‘l01¥001/l\'lCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JV'I`A Assessmcnt* Fine Restitntion
TOTALS $ 100.00 $ 0 - none $ 0 - waived $ 0 - none
|:| The determination of restitution is deferred until . An Amended .lzrdgmem in a Crimina! Case (AO 2456) will be entered

after such determination
i___l The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. l-lowever, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Namc of Payee Total Loss** Restitution Ordered I’riority or Percentage
TOTALS $ 3

i:] Restitution amount ordered pursuant to plea agreement $

l:| The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to l8 U.S.C. § 36l2(f`). All of the payment options on Sheet 6 may be subject _
to penalties for delinquency and default, pursuant to l8 U.S.C. § 36l2(g).

|::i The court determined that the defendant does not have the ability to pay interest and it is ordered that:
[:I the interest requirement is waived for the i:l fine ij restitution

|:} the interest requirement for the E:] fine i:l restitution is modified as follows:

* Justice for Victims of”l`rafficking Act of 2015, Pub. L. No, l iri-22l
** Findings for the total amount of losses are required under Chapters 109A, llt}, l iGA, and il3A of'l`itle 18 for offenses committed on or
after Septembcr 13, l994, but before April 23, 1996.

 

 

NDFL 245C (Rev. ll/l&) A:ncndcd Judgment in a Criminal Case
Sheet 6 _ Schedule of Payments (NOTE: identify Changes with Asterisks {*))

 

. Judgment _ Pagc 7 of 7
DEFENDANT: KORRE MAHON FULLER*
CASE NUMBER: 3: l 7crl 0 l -00 l/MCR

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties $ 100.00 is due as follows:
A 13 Lump sum payment of $ 100.00 m Speciai Monetary Assessment, due immediately

i:l not later than

}or_ ,
i::l in accordance with |:l C, I:l D, l:| E,or ij Fbelow_;or

B ij Payment to begin immediately (may be combined with l:l C, |:l D, or l:l F below); or
C l:l Payment in equal (e.g., weekly, monthly. quarrerly) installments of $ over a period of
(e.g., months or year.r), to Commence (e.g., 30 or 60 days) after the date Of' this judgment; Ot'
D [:l Payment in equal (e.g., weékl‘y`, monrnly, quarterly installments of $ over a period of
(e.g., months or years), to commence ` (e.g., 30 or 60 dnys) after release from imprisonment to a
term of supervision; or
E |:l Payment during the term of supervised release will commence within (e.g., 30 01'60 days) after release from

 

imprisonmentl T he court will set the payment plan based on an assessment of the defendant’s ability to pay at that tirne; or

F l:l Special instructions regarding the payment of criminal monetary penalties:

 

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
lnmate Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for ali payments previously made toward any criminal monetary penalties imposed

|____l Joint and Several

Defendant and Co~Defendant Names and Case Nurnbers (fnc!ndr‘ng defendant numberj, Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate

The defendant shall pay the cost of prosecution

The defendant shall pay the following court cost(s)‘.

E[]E

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payrnents shall be applied in the following order: (l) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs

